DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa (US 2020/0278403) in view of Nagase (US 2013/0010532).
Regarding claim 1, Shiokawa discloses, in FIG. 3 and in related text, a magnetic memory cell, comprising: 
a first electrode (50); 
a multi-magnet free magnetic layer comprising 
a first sub-layer (11) comprising a first ferromagnetic material (CoFeB), the first sub-layer in direct contact with the first electrode; 
a second sub-layer (13) comprising second ferromagnetic material (CoFe); 
a third sub-layer (12) between the first sub-layer and the second sub-layer comprising a magnetic coupling material (MgO); 
a reference magnetic layer (30) over the multi-magnet free magnetic layer; and 
a second electrode (80 in FIG. 10) over the reference magnetic layer on a side of the reference magnetic layer opposite the multi-magnet free magnetic layer (see Shiokawa, [0042]-[0044], [0046], [0051], [0084], [0086], [0121], [0124], [0127]).
Shiokawa also discloses a MgO tunnel barrier layer (20) interfacing the second sub-layer (13) (see Shiokawa, FIG. 3, [0092]).
Here, Shiokawa discloses a structure including the first sub-layer (11) comprising the first ferromagnetic material interfacing on one side with a MgO layer (12), and the second sub-layer (13) comprising the second ferromagnetic material interfacing on two sides with MgO layers (12 and 20). 
Since it’s the physical properties that the ferromagnetic elements have given magnetic moment per atom (see, for example, McHenry et al., MAGNETIC MOMENT AND MAGNETIZATION, Characterization of Materials, 2012 John Wiley & Sons, Inc., page 8), and interfacial anisotropy (energy per unit area) exists at ferromagnetic material and MgO interface (see, for example, Ikeda et al., A perpendicular-anisotropy CoFeB–MgO magnetic tunnel junction, NATURE MATERIALS, VOL 9, SEPTEMBER 2010, Abstract, pp. 722-723), while in Shiokawa, the second ferromagnetic material of the second sub-layer (13) has twice the interface area with MgO than the first ferromagnetic material of the second sub-layer (11), the structure of Shiokawa inherently discloses the functional limitation “a first ferromagnetic material having a first magnetic stability; second ferromagnetic material having a second magnetic stability greater than the first magnetic stability” of apparatus claim 1. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also, MPEP § 2114 (I). Note that the term “magnetic stability” is considered as a product of magnetic moment and anisotropy. See, for example, page 4 of the specification of the instant application. 
Shiokawa discloses the first sub-layer comprising the first ferromagnetic material is a free layer (see Shiokawa, [0044], [0086]).
Shiokawa does not explicitly disclose wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium.
Nagase teaches a free layer of a structure obtained by alternately stacking ferromagnetic material (Fe, Co, Ni) and iridium (see Nagase, [0029], [0077]). Thus Nagase teaches wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium.
Shiokawa and Nagase are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Nagase because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium, as taught by Nagase, because it is simple substitution of one known element for another to obtain predictable results. See MPEP § 2143.

Claims 1, 5-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa (US 2020/0278403) in view of Chen (US 2011/0064969).
Regarding claim 1, Shiokawa discloses, in FIG. 3 and in related text, a magnetic memory cell, comprising: 
a first electrode (50); 
a multi-magnet free magnetic layer comprising 
a first sub-layer (11) comprising a first ferromagnetic material (CoFeB), the first sub-layer in direct contact with the first electrode; 
a second sub-layer (13) comprising second ferromagnetic material (CoFe); 
a third sub-layer (12) between the first sub-layer and the second sub-layer comprising a magnetic coupling material (MgO); 
a reference magnetic layer (30) over the multi-magnet free magnetic layer; and 
a second electrode (80 in FIG. 10) over the reference magnetic layer on a side of the reference magnetic layer opposite the multi-magnet free magnetic layer (see Shiokawa, [0042]-[0044], [0046], [0051], [0084], [0086], [0121], [0124], [0127]).
Shiokawa also discloses a MgO tunnel barrier layer (20) interfacing the second sub-layer (13) (see Shiokawa, FIG. 3, [0092]).
Here, Shiokawa discloses a structure including the first sub-layer (11) comprising the first ferromagnetic material interfacing on one side with a MgO layer (12), and the second sub-layer (13) comprising the second ferromagnetic material interfacing on two sides with MgO layers (12 and 20). 
Since it’s the physical properties that the ferromagnetic elements have given magnetic moment per atom (see, for example, McHenry et al., MAGNETIC MOMENT AND MAGNETIZATION, Characterization of Materials, 2012 John Wiley & Sons, Inc., page 8), and interfacial anisotropy (energy per unit area) exists at ferromagnetic material and MgO interface (see, for example, Ikeda et al., A perpendicular-anisotropy CoFeB–MgO magnetic tunnel junction, NATURE MATERIALS, VOL 9, SEPTEMBER 2010, Abstract, pp. 722-723), while in Shiokawa, the second ferromagnetic material of the second sub-layer (13) has twice the interface area with MgO than the first ferromagnetic material of the second sub-layer (11), the structure of Shiokawa inherently discloses the functional limitation “a first ferromagnetic material having a first magnetic stability; second ferromagnetic material having a second magnetic stability greater than the first magnetic stability” of apparatus claim 1. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also, MPEP § 2114 (I). Note that the term “magnetic stability” is considered as a product of magnetic moment and anisotropy. See, for example, page 4 of the specification of the instant application. 
Shiokawa discloses the first sub-layer comprising the first ferromagnetic material is a free layer (see Shiokawa, [0044], [0086]).
Shiokawa does not explicitly disclose wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium.
Chen teaches that a free layer is a multilayer of alternating layers of ferromagnetic material (Ni, Fe, Co) and material Y, Y including tungsten or iridium (see Cheng, [0045]). Thus Chen teaches wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium.
Shiokawa and Chen are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers, the non-magnetic layers comprising tungsten or iridium, as taught by Chen, because it is simple substitution of one known element for another to obtain predictable results. See MPEP § 2143.
Regarding claim 5, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses wherein the first ferromagnetic material (CoFeB) and the second ferromagnetic material (CoFe) comprise iron and at least one of cobalt or boron (see discussion on claim 1 above).
Regarding claim 6, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses wherein the first sub-layer (11) has a first thickness (2 nm) and the second sub-layer (13) has a second thickness (3 nm) greater than the first thickness (see Shiokawa, [0047]).
Regarding claim 7, Shiokawa in view of Chen teaches the memory cell of claim 6.
Shiokawa discloses wherein the first thickness (2 nm) is less than 3 nm (see Shiokawa, [0047]).
Regarding claim 8, Shiokawa in view of Chen teaches the memory cell of claim 6.
Shiokawa discloses wherein the first thickness (2 nm) is from 1 nm to 2 nm (see Shiokawa, [0047]).
Regarding claim 9, Shiokawa in view of Chen teaches the memory cell of claim 6.
Shiokawa discloses wherein the second thickness (3 nm) is greater than the first thickness (2 nm) (see Shiokawa, [0047]).
Regarding claim 10, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses wherein the multi-magnet free magnetic layer is from 2.5 nm to 6 nm thick (see Shiokawa, [0047], [0055]: first sub-layer 11 has a thickness of 2 nm, second sub-layer 13 has a thickness of 3 nm, third sub-layer 12 has a thickness of 0.5 nm).
Regarding claim 11, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses wherein the third sub-layer (12) comprises magnesium and oxygen (see discussion on claim 1 above).
Regarding claim 12, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses wherein the third sub-layer (12) has a third thickness of less than 1 nm (see Shiokawa, [0055]).
Regarding claim 13, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses herein the reference magnetic layer (30) comprises a permanent magnet comprising iron and one or more of cobalt and boron (see Shiokawa, [0084], [0087]).
Regarding claim 14, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa discloses a tunnel barrier layer (20) comprising magnesium and oxygen, the tunnel barrier layer in direct contact with the second sub-layer (13) of the multi-magnet free magnetic layer on a side of the second sub-layer opposite the third sub-layer (12) (see Shiokawa, FIG. 3, [0092]).
Regarding claim 17, Shiokawa in view of Chen teaches the memory cell of claim 1.
Chen teaches wherein the alternating ferromagnetic layers of the first ferromagnetic material comprise iron and one or more of cobalt and boron, and the alternating non-magnetic layers of the first sub-layer comprise one or more of platinum, palladium, or iridium (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 18, Shiokawa in view of Chen teaches the memory cell of claim 17.
Shiokawa discloses wherein a thickness of the first sub-layer (11) comprising the first ferromagnetic material is 2 nm (see Shiokawa, [0047]).
Since Chen teaches wherein the first ferromagnetic material comprises a plurality of alternating ferromagnetic layers and non-magnetic layers (see discussion on claim 1 above), Chen together with Shiokawa teaches wherein a thickness of a ferromagnetic alternating layer and a thickness of a non-magnetic alternating layer is from 0.05 nm to 0.3 nm (for example, 10 sets of alternating layers yields to a thickness of one ferromagnetic layer and one non-magnetic layer together is 0.2 nm), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 20, Shiokawa in view of Chen teaches the memory cell of claim 1. 
Shiokawa discloses an integrated circuit device (300) comprising the magnetic memory cell (200) of claim 1 (see Shiokawa, FIG. 10, [0120]-[0129]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Chen, and further in view of Manipatruni (US 2016/0042778).
Regarding claim 2, Shiokawa in view of Lee teaches the memory cell of claim 1.
Shiokawa discloses wherein the first electrode (50) comprises a first portion of non-magnetic heavy metal in direct contact with the first sub-layer (11) (see Shiokawa, FIG. 3, [0066]).
Shiokawa does not explicitly disclose one or more of β phase Ta, β phase W, Pt, and Co.
Manipatruni teaches one or more of β phase Ta, β phase W, Pt, and Co (see Manipatruni, FIG. 2B, [0033]).
Shiokawa and Manipatruni are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Manipatruni because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Shiokawa to include one or more of β phase Ta, β phase W, Pt, and Co, as taught by Manipatruni, in order to provide Giant Spin Hall Effect for producing high spin injection efficiency (see Manipatruni, [0019], [0033]).
Regarding claim 3, Shiokawa in view of Chen, and further in view of Manipatruni teaches the memory cell of claim 2.
Manipatruni further teaches wherein the first electrode further comprises a second portion, and a third portion on opposing sides of the first portion, wherein the second portion and the third portion (at opposite ends of write electrode) comprise one or more of copper, aluminum, tantalum, and titanium (see Manipatruni, FIG. 2B, [0033]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 2, and in order to minimize the write electrode resistance (see Manipatruni, [0033]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Cheng, and further in view of Park (US 2015/0171316).
Regarding claim 15, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa does not explicitly disclose a synthetic antiferromagnet (SAF) layer over the reference magnetic layer.
Park teaches a synthetic antiferromagnet (SAF) layer (124) over the reference magnetic layer (114) (see Park, FIG. 1, [0029]-[0032]).
Shiokawa and Park are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify further Shiokawa to include a synthetic antiferromagnet (SAF) layer over the reference magnetic layer, as taught by Park, in order to provide a fully perpendicular magnetization of pinned layers, with good thermal stability and lower damping constant (see Park, [0020], [0025]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Chen and further in view of Park, and still further in view of Min (US 2019/0027680).
Regarding claim 16, Shiokawa in view of Chen and further in view of Park teaches the memory cell of claim 15.
Park further teaches wherein the synthetic antiferromagnet layer (124) comprises: a first SAF sub-layer comprising a ferromagnet; a second SAF sub-layer comprising a ferromagnet (108); a third SAF sub-layer (110) between the first SAF sub-layer and the second SAF sub-layer, the third SAF sub-layer comprising one or more of ruthenium or iridium (see Park, [0029]-[0031]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Park does not explicitly teach a first magnetization direction, a second magnetization direction opposite the first magnetization direction.
Min teaches a first magnetization direction, a second magnetization direction opposite the first magnetization direction (see Min, [0049]).
Shiokawa and Min are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Min because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Shiokawa as already modified by Park, to include a first magnetization direction, a second magnetization direction opposite the first magnetization direction, as taught by Min, in order to provide a net magnetization (see Min, [0049]), and because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Cheng, or alternatively, further in view of Ikeda (Ikeda et al., A perpendicular-anisotropy CoFeB–MgO magnetic tunnel junction, NATURE MATERIALS, VOL 9, SEPTEMBER 2010).
Regarding claim 19, Shiokawa in view of Chen teaches the memory cell of claim 1.
Shiokawa does not explicitly disclose wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm.
However, it is well known in the art of magnetic memory devices that higher TMR ratio improves reading signal (see, for example, Bhatti et al., Spintronics based random access memory: a review, Materials Today d Volume 20, Number 9 d November 2017, page 541, cited in IDS filed by Applicant on 01/04/2019). That is, the TMR ratio is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Additionally, Ikeda teaches a tunneling magneto resistance (TMR) of 124% (see Ikeda, p. 722). Thus Ikeda teaches wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm.
Shiokawa and Ikeda are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Ikeda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Shiokawa to include wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm, as taught by Ikeda, because the high TMR ratio provided by the CoFeB-MgO system (see Ikeda, p. 721).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811